DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  On line 2, applicant need to change “stabile” to --- stable ---.  On line 4, applicant need to change “0.5 and 1.5 wt%” to --- 0.5 to 1.5 wt% ---.  Appropriate correction is required.
Claim 27 is objected to because of the following informalities:  On lines 1-2, applicant need to change “the deposition aid” to --- wherein the deposition aid is ---.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The amended claim 1 recites that the viscosity control agent is present in the amount of 0.5-1.5 wt%.  Thus, claim 15 (which recites 0.1-5 wt%) and claim 16 (which recites 0.2-2 wt%) fail to further limit the subject matter of instant claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 13, 15, 16, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (US 2009/0311336 A1) (with Carle et al (US 2017/0042778 A1), which is being cited here merely to support the Examiner’s assertion that Jones’s triethanolamine is a fragrance agent) in view of Gott et al (US 2002/0071859 A1).
In Example 3, Jones teaches a sunscreen formulation according to the following table:

    PNG
    media_image1.png
    486
    415
    media_image1.png
    Greyscale
.
In this example (see [0023]), an aqueous phase is heated to 75oC and mixed with an oil phase at 75oC, and the mixed two phases are cooled with stirring to form the emulsion.  The particle G, which was made in Jones’s Example 2 (see [0015]), contains avobenzone and homosalate (as active materials) microencapsulated in the core of the particle, and the shell of the particle is formed of a polymer derived from the monomers TMPTMA (trimethylolpropane trimethacrylate), MMA (methacrylic acid)and MAA(methyl methacrylate) (see [0006]).  Jones’s particle G suspended in the aqueous phase of the emulsion teaches instant microcapsule suspended in an aqueous phase.  As shown above, Jones’s formulation also contains 3.33 wt.% of Aculyn 33, which teaches instant viscosity control agent which is an alkaline soluble anionic acrylic polymer emulsion (ASE) that contains a copolymer of acrylic acid and acrylate.  Thus, Jones’s particle G (instant microcapsule) suspended in the aqueous phase (of the emulsion) and Aculyn 33 (instant viscosity control agent) together teaches instant microcapsule composition (comprising a microcapsule suspended in an aqueous phase and a viscosity control agent), which is being used in a sunscreen formulation.
With respect to instant limitation 0.5-1.5 wt.% of a viscosity control agent, as stated by applicant (see pg.61, line 17-19 of present specification), Aculyn 33 contains about 28 wt.% of a copolymer of acrylic acid and acrylate).  Since Jone’s formulation contains 3.33 wt.% of Aculyn 33, this gives 0.93 wt.% for the copolymer of acrylic acid and acrylate (instant viscosity control agent) (i.e., 3.33 wt.% x 0.28 = 0.93 wt.%).  Thus, Jones teaches instant range 0.5-1.5 wt.% for the amount of the viscosity control agent.  Furthermore, 0.93 wt.% of copolymer of acrylic acid and acrylate in Jones also falls within instant ranges of claims 15 and 16.
With respect to instant limitation “the microcapsule composition has a viscosity of 3000 cP or less when measured with a viscometer at a shear rate of 21 s-1”, Jones is silent as to the viscosity of its formulation. Gott et al teaches ([0020], [0061] and [0070]-[0071]) that a low viscosity (of 1-10,000 cps, preferably 5-1,000 cps) sunscreen formulation achieves improved sunscreen activity.  It would have been obvious to one skilled in the art to have the viscosity of Jones’s sunscreen formulation to be in the range of 5-1,000 cps with a reasonable expectation of obtaining improved sunscreen activity.  The range taught by Gott overlaps with instant viscosity ranges of claims 1, 22 and 23, thus rendering instant ranges prima facie obvious. In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  The viscosity value just for Jones’s particle G suspended in the aqueous phase and  Aculyn 33 (without the other ingredients of the sunscreen formulation) would even be slightly lower than the viscosity value of Jones’s sunscreen formulation considering the fact that the other ingredients, such as CERAPHYL 41 (emollient/thickener) and GANEX V-220F (film former), all contribute to the viscosity value of Jones’s sunscreen formulation.  
With respect to instant limitation as to the microcapsule composition that is stable for at least 4 weeks at 45oC, although Jones or Gott does not expressly teach such limitation, since Jones teaches instant viscosity control agent (Aculyn 33) (in the amount of 0.93 wt.% that falls within instant range of 0.5-1.5 wt.%) and since Gott renders it obvious to one skilled in the art to have the viscosity of Jones’s sunscreen formulation to be in the range of 5-1,000 cps, which falls within or overlaps with instant ranges of 3000 cP or less (claim 1), 2500 cP or less (claim 22) and 2000 cP or less (claim 23), it is the Examiner’s position that Jones’s microcapsule composition (containing instant viscosity control agent in the amount that falls within instant range) modified by Gott’s teaching of the viscosity range of 5-1,000 cps (which falls within or overlaps with instant ranges of viscosities) would naturally meet instant stability limitation based on what applicant state in present specification: “[t]his invention is based on the discovery that certain viscosity control agents can stabilize microcapsule compositions” (pg.1, lines 22-23); “[t]he microcapsule compositions are stabilized by a viscosity control agent for at least 4 weeks . . . when being stored at . . .45oC” (pg.5, lines 10-12); and “[t]he microcapsule is considered stable if it . . . has a viscosity of 3000 cP or less (e.g., 2500 cP or less and 2000 cP or less)” (pg.5, lines 15-17). 
With respect to instant limitation “wherein said microcapsule composition is not a consumer product”, the Examiner broadly and reasonably interprets instant limitation as being directed to recitation of intended use of instantly claimed microcapsule composition (i.e., applicant is basically stating that instant microcapsule composition is not being used as a consumer product).  Instant limitation describes a purpose (or function) of the microcapsule composition that is being claimed.  Such limitation does not provide any additional structural or compositional definition to the microcapsule composition already recited.  Thus, the limitation is not given any patentable weight.  
Jones’s shell polymer (for the particle G) derived from the monomers of TMPTMA, MMA and MAA teach instant encapsulating polymer (polyacrylate), and Jones’s avobenzone microencapsulated in the core of the particle is an UV absorber ([0011]) and thus teaches instant active material, UV protecting agent.
Thus, Jones in view of Gott renders obvious instant claims 1, 3, 15, 16, 22 and 23.  
With respect to instant claim 13, Jones’s formulation shown above contains triethanolamine (in the aqueous phase), and triethanolamine is a fragrance agent, as evidenced by Carle et al ([0082]).  Thus, Jones in view of Gott renders obvious instant claim 13. 
Claim 12 is rejected under 35 U.S.C. 103 as being obvious over Jones et al (US 2009/0311336 A1) in view of Gott et al (US 2002/0071859 A1) as applied to claim 1 above, and further in view of de Villeneuve et al (US 2015/0252312 A1).
Jones in view of Gott is discussed above.  Although Jones does not explicitly teach the use of instant deposition aid of claim 12, Villeneuve et al teaches ([0011], [0062]-[0063] and [0126]) using a deposition aid (such as polyquaternium-6 or polyquaternium-47) in capsule compositions so as to increase affinity of capsules to treated surface area (such as fabric, hair or skin).  It would have been obvious to one skilled in the art to use instant polyquaternium-6 or polyquaternium-47 as a deposition aid for Jones’s Particle G (its microcapsule) with a reasonable expectation of increasing affinity of capsules to treated skin surface area as taught by de Villeneuve.  Thus, Jones in view of Gott and further in view of de Villeneuve renders obvious instant claim 12.  
Claims 1, 3, 13-16, 22 and 23 are rejected under 35 U.S.C. 103 as being obvious over Antir et al (US 2017/0283744 A1) in view of Wang et al (US 2006/0009371 A1) or Smadi et al (US 6,376,446 B1).
Antir teaches ([0008]-[0011]) a liquid detergent composition comprising the following components:

    PNG
    media_image2.png
    213
    507
    media_image2.png
    Greyscale

Among the examples for the thickening agent, Antir teaches Aculyn 33 (instant alkaline soluble anionic acrylic polymer emulsion (ASE) that contains a copolymer of acrylic acid and acrylate).  It would have been obvious to one skilled in the art to use Aculyn 33 as Antir’s thickening agent with a reasonable expectation of success.  Antir furthermore teaches ([0045]-[0053]) that its capsules can be microcapsules comprising a shell of water insoluble polymer material, within which an active (such as perfume) is contained.  Antir teaches ([0055]) that its encapsulated actives are introduced into the liquid detergent composition in the form of an aqueous slurry of the microcapsules.  Antir teaches ([0053]) that useful shell materials include polyureas, polyurethanes, as well as melamine crosslinked with formaldehyde.  Thus, Antir teaches instant microcapsule composition containing microcapsules suspended in an aqueous phase and a viscosity control agent (Aculyn 33) where such microcapsule composition is being used in a liquid detergent composition, which also contains a pearlescent formulation.  
With respect to instant limitation 0.5-1.5 wt.% of a viscosity control agent, as shown above, Antir teaches using 0.05-2 wt.% of the thickening agent, such as Aculyn 33.  Since Aculyn 33 contains about 28 wt.% of a copolymer of acrylic acid and acrylate, this gives 0.014-0.56 wt.% for the copolymer of acrylic acid and acrylate contained in Aculyn 33 in Antir.  Such range overlaps with instant range, thus rendering instant range prima facie obvious. In re Wertheim, supra.      
With respect to instant limitation “the microcapsule composition has a viscosity of 3000 cP or less when measured with a viscometer at a shear rate of 21 s-1”, Antir is silent as to the viscosity of its liquid detergent composition.  As evidenced by Wang et al ([0021]) or Smadi et al (col.10, lines 1-7), it is known in the art that liquid detergents, which must be pourable, typically have a viscosity of about 500-2,000 cP.  It would have been obvious to one skilled in the art to have the viscosity of Antir’s liquid detergent composition to be in the range of 500-2,000 cP so as to be pourable.  Such viscosity range overlaps with instant viscosity ranges of claims 1, 22 and 23, thus rendering instant ranges prima faice obvious. In re Wertheim, supra.  The viscosity value just for Antir's microcapsules suspended in the aqueous phase together with Aculyn 33 (without the pearlescent formulation) would even be slightly lower than the viscosity range for Antir’s liquid detergent composition because the pearlescent formulation contributes to the viscosity value of Antir’s liquid detergent composition.    
With respect to instant limitation as to the microcapsule composition that is stable for at least 4 weeks at 45oC, although Antir, Wang or Smadi does not expressly teach such limitation, since Antir teaches instant viscosity control agent (Aculyn 33) and since Wang or Smadi renders it obvious to one skilled in the art to have the viscosity of Antir’s composition to be in the range of about 500-2,000 cP, which falls within or overlaps with instant ranges of 3000 cP or less (claim 1), 2500 cP or less (claim 22) and 2000 cP or less (claim 23), it is the Examiner’s position that Antir’s microcapsule composition (containing instant viscosity control agent, Aculyn 33) modified by Wang’s or Smadi’s teachings of the viscosity range of about 500-2,000 cP (which falls within or overlaps with instant ranges of viscosities) would naturally meet instant stability limitation based on what applicant state in present specification: “[t]his invention is based on the discovery that certain viscosity control agents can stabilize microcapsule compositions” (pg.1, lines 22-23); “[t]he microcapsule compositions are stabilized by a viscosity control agent for at least 4 weeks . . . when being stored at . . .45oC” (pg.5, lines 10-12); and “[t]he microcapsule is considered stable if it . . . has a viscosity of 3000 cP or less (e.g., 2500 cP or less and 2000 cP or less)” (pg.5, lines 15-17). 
With respect to instant limitation “wherein said microcapsule composition is not a consumer product”, the Examiner broadly and reasonably interprets instant limitation as being directed to recitation of intended use of instantly claimed microcapsule composition (i.e., applicant is basically stating that instant microcapsule composition is not being used as a consumer product).  Instant limitation describes a purpose (or function) of the microcapsule composition that is being claimed.  Such limitation does not provide any additional structural or compositional definition to the microcapsule composition already recited.  Thus, the limitation is not given any patentable weight.  
Thus, Antir in view of Wang or Smadi renders obvious instant claims 1, 3, 14, 22 and 23.
With respect to instant claim 13, Antir teaches ([0057] and Table 1 in [0066]) that its liquid detergent composition can additionally contain a free, non-encapsulated perfume.  Thus, Antir in view of Wang or Smadi renders obvious instant claim 13.
With respect to instant claims 15 and 16, as already discussed above, Antir teaches using 0.05-2 wt.% of the thickening agent, such as Aculyn 33, which translates to 0.014-0.56 wt.% for the copolymer of acrylic acid and acrylate contained in Aculyn 33 in Antir.  Such range overlaps with instant ranges of claims 15 and 16, thus rendering instant ranges prima facie obvious. In re Wertheim, supra.  Thus, Antir in view of Wang or Smadi renders obvious instant claims 15 and 16. 
Claims 4-10 are rejected under 35 U.S.C. 103 as being obvious over Antir et al (US 2017/0283744 A1) in view of Wang et al (US 2006/0009371 A1) or Smadi et al (US 6,376,446 B1) as applied to claim 3 above, and further in view of Lei et al (WO 2016/144798 A1).
Antir in view of Wang or Smadi is discussed above.  As already discussed above, Antir teaches ([0053]) that useful shell materials for its microcapsules include polyureas.  Although Antir does not provide much detail as to how the polyureas are formed, as evidenced by Lei et al, the subject matter of instant claims 4-10 are well known in the art: That is,  Lei teaches (claims 2-5) that a polyurea microcapsule is a reaction product of a polyfunctional isocyanate (such as an aromatic polyfunctional isocyanate or an aliphatic polyfunctional isocyanate, both of which examples are listed in Lei’s claim 4 and teach instant compounds of claims 6 and 9) and a polyfunctional amine (which examples are listed in Lei’s claim 5 and teach instant compounds of claims 7 and 9) in the presence of an alkylnaphthalenesulfonate formaldehyde condensate and polyvinylpyrrolidone (in claim 7, Lei teaches that the alkylnaphthalenesulfonate formaldehyde condensate and polyvinylpyrrolidone each constitutes 0.1-5 wt.% and the ratio between the alkylnaphthalene-sulfonate formaldehyde condensate and polyvinylpyrrolidone is 10:1 to 1:10, as instantly claimed in instant claim 8).  Since Antir teaches that its microcapsule shell can be formed of polyureas, it would have been obvious to one skilled in the art to form Antir’s polyureas according to the guidance of Lei et al with a reasonable expectation of success.  Lei furthermore teaches ([0069]) using polyvinyl alcohol or carboxymethyl cellulose as a capsule formation aid.  It would have been obvious to one skilled in the art to use polyvinyl alcohol or carboxymethyl cellulose as a capsule formation in Antir with a reasonable expectation of facilitating the capsule formation.  Thus, Antir in view of Wang or Smadi, and further in view of Lei renders obvious instant claims 4-10. 
Claim 12 is rejected under 35 U.S.C. 103 as being obvious over Antir et al (US 2017/0283744 A1) n view of Wang et al (US 2006/0009371 A1) or Smadi et al (US 6,376,446 B1) as applied to claim 1 above, and further in view of de Villeneuve et al (US 2015/0252312 A1).
Antir in view of Wang or Smadi is discussed above.  Although Antir does not explicitly teach the use of instant deposition aid of claim 12, Villeneuve et al teaches ([0011], [0062]-[0063] and [0126]) using a deposition aid (such as polyquaternium-6 or polyquaternium-47) in capsule compositions so as to increase affinity of capsules to treated surface area (such as fabric, hair or skin).  It would have been obvious to one skilled in the art to use instant polyquaternium-6 or polyquaternium-47 as a deposition aid for Antir’s microcapsules with a reasonable expectation of increasing affinity of capsules to treated fabric surface area as taught by de Villeneuve.  Thus, Antir in view of Wang or Smadi, and further in view of de Villeneuve renders obvious instant claim 12.  
Claims 1, 3-10, 12-16, 22, 23, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al (WO 2016/144798 A1) in view of Antir et al (US 2017/0283744 A1).
In claim 1, Lei teaches the following:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Furthermore, in claim 12 (see also [0024]-[0025]), Lei teaches that its microcapsule composition can be in a slurry form (containing 30-70% water), in which the microcapsule is dispersed in a water phase.  Lei furthermore teaches ([00157] and [00174]) that its microcapsule composition may include  (in the capsule slurry outside the capsules) viscosity control agents such as the acrylates/C10-C30 alkyl acrylate cross-polymers (commercially available under the CarbopolTR ETD product line), which is not instant viscosity control agent which is an alkaline soluble anionic acrylic polymer emulsion (ASE) that contains a copolymer of acrylic acid and acrylate.  However, Lei’s acrylates/C10-C30 alkyl acrylate cross-polymers (such as CarbopolTR ETD product line) and instant alkaline soluble anionic acrylic polymer emulsion containing a copolymer of acrylic acid and acrylate (such as Aculyn 33) are known in the art as interchangeably or equivalently used suspending agents (viscosity control agents) for microcapsules (coated and/or uncoated), as evidenced by Antir et al ([0006] and [0041]) (Antir first shows that it is known in the art that using thickening agents help suspending microcapsules and prevent them from sedimenting or floating on the surface of a liquid composition and furthermore teaches the equivalence or interchangeability of acrylates/C10-30 alkyl acrylate crosspolymer (such as Carbopol ETD products) and anionic and non-associative polymers (such as Aculyn 33) as thickening/suspending agents for microcapsules).  It would have been obvious to one skilled in the art to use Aculyn 33 (instant alkaline soluble anionic acrylic polymer emulsion containing a copolymer of acrylic acid and acrylate) as Lei’s viscosity control agent (thickening agent) in its microcapsule composition with a reasonable expectation of successfully suspending Lei’s microcapsules and preventing them from sedimenting or floating on the surface of the microcapsule composition.  Thus, Lei in view of Antir teaches or renders obvious instant microcapsule composition comprising a microcapsule suspended in an aqueous phase and a viscosity control agent (Aculyn 33) (even though Lei’s microcapsule composition also contains alkylnaphthalenesulfonate formaldehyde condensate and polyvinylpyrrolidone, these two components are also used by applicant in their microcapsule composition as dispersants (see pg.2, lines 8-11 of present application)). 
With respect to instant limitation of 0.5-1.5 wt.% of the viscosity control agent, Lei teaches ([00174]) that the polymers used as its viscosity control agent are used in the amount of 0.05-3 wt.%.  Such range overlaps with instant range 0.5-1.5 wt.% of claim 1 as well as instant ranges of claims 15 and 16, thus rendering instant ranges of claims 1, 15 and 16 prima facie obvious. In re Wertheim, supra.    
With respect to instant limitation “the microcapsule composition has a viscosity of 3000 cP or less when measured with a viscometer at a shear rate of 21 s-1”, Lei is silent as to the viscosity of its microcapsule composition.  However, present specification (see pg.9, lines 6-9) states that the amount of the viscosity control agent can be any desired amount to obtain the desired viscosity of the composition and that the amount can be 0.01-20 wt.% (or 0.1-10%, 0.2-8%, 0.2-5%, 0.28-1.4% or 0.021-0.045%) based on the weight of instant composition.  As discussed above, Lei teaches ([00174]) that the polymer used as its viscosity control agent can be used in the amount of 0.05-3 wt.%.  Since Lei’s amount for the viscosity control agent either lies within or overlaps with instant ranges for the amount of viscosity control agent as taught in present specification, it is the Examiner’s position that when using 0.05-3 wt.% of viscosity control agent polymer (i.e., Aculyn 33) in Lei, the viscosity of Lei’s microcapsule composition would naturally fall within or at least overlap with instant range of claim 1 (3000 cP or less) as well as with instant ranges of claims 22 and 23 (2500 cP or less and 2000 cP or less, respectively). 
With respect to instant limitation as to the microcapsule composition that is stable for at least 4 weeks at 45oC, although Lei or Antir does not expressly teach such limitation, as already discussed above, Lei in view of Antir teaches or renders obvious the use of instant viscosity control agent polymer (Aculyn 33) in the amount of 0.05-3 wt.% (which either lies within or overlaps with instant ranges for the amount of viscosity control agent as taught in present specification), thus rendering obvious instant viscosity ranges.  Therefore, it is the Examiner’s position that Lei’s microcapsule composition containing 0.05-3 wt.% of instant viscosity control agent polymer (Aculyn 33) (as modified by Antir’s teaching) would naturally meet instant stability limitation based on what applicant state in present specification: “[t]his invention is based on the discovery that certain viscosity control agents can stabilize microcapsule compositions” (pg.1, lines 22-23); “[t]he microcapsule compositions are stabilized by a viscosity control agent for at least 4 weeks . . . when being stored at . . .45oC” (pg.5, lines 10-12); and “[t]he microcapsule is considered stable if it . . . has a viscosity of 3000 cP or less (e.g., 2500 cP or less and 2000 cP or less)” (pg.5, lines 15-17). 
With respect to instant limitation “wherein said microcapsule composition is not a consumer product”, the Examiner broadly and reasonably interprets instant limitation as being directed to recitation of intended use of instantly claimed microcapsule composition (i.e., applicant is basically stating that instant microcapsule composition is not being used as a consumer product).  Instant limitation describes a purpose (or function) of the microcapsule composition that is being claimed.  Such limitation does not provide any additional structural or compositional definition to the microcapsule composition already recited.  Thus, the limitation is not given any patentable weight.  Besides, Lei’s microcapsule composition is not a consumer product.  
Thus, Lei in view of Antir renders obvious instant claims 1, 15, 16, 22 and 23.  
With respect to instant claims 3-10, as discussed above, Lei teaches instant microcapsule wall formed of polyurea and furthermore teaches (claim 6) instant microcapsule core containing instant active material of claim 3.  Lei teaches (claims 2-5) that its polyurea microcapsule is a reaction product of a polyfunctional isocyanate (such as an aromatic polyfunctional isocyanate or an aliphatic polyfunctional isocyanate, both of which examples are listed in Lei’s claim 4) and a polyfunctional amine (which examples are listed in Lei’s claim 5) in the presence of an alkylnaphthalenesulfonate formaldehyde condensate and polyvinylpyrrolidone.  Lei teaches (claim 8) that its composition further comprises polyvinyl alcohol, polystyrene sulfonate, carboxymethyl cellulose, copolymer of vinylpyrrolidone and quaternized dimethylaminoethyl methacrylate or mixtures thereof.  Also, instant claim 8 is taught in Lei’s claim 7.  Thus, Lei in view of Antir renders obvious instant claims 3-10.  
With respect to instant claim 12, Lei teaches ([0020]) the use of instant deposition aid of claim 12.  Thus, Lei in view of Antir renders obvious instant claim 12.
With respect to instant claims 13 and 14, Lei teaches ([0077]) that its microcapsule composition can contain one or more additional microcapsules that are different from each other and that preferred encapsulating polymers include those formed from melamine-formaldehyde polymer.  Thus, Lei in view of Antir renders obvious instant claims 13 and 14.
With respect to instant claims 26 and 27, as already discussed above, Lei teaches a microcapsule composition in a slurry form (in which the microcapsule is dispersed in a water phase) containing polyurea or polyurethane microcapsule, alkylnaphthalenesulfonate formaldehyde condensate and polyvinylpyrrolidone.  With respect to instant viscosity control agent which is an alkaline soluble anionic acrylic polymer emulsion added prior to consumer product formulation and contains a copolymer of acrylic acid and acrylate, as already discussed above, Lei teaches the use of viscosity control agents, such as acrylates/C10-C30 alkyl acrylate cross-polymers , in the capsule slurry outside the capsules.  Furthermore, as evidenced by Antir, Lei’s acrylates/C10-C30 alkyl acrylate cross-polymers and Aculyn 33 (instant viscosity control agent) are known in the art as interchangeably or equivalently used suspending agents (viscosity control agents) for microcapsules.  Thus, it would have been obvious to one skilled in the art to use Aculyn 33 as Lei’s viscosity control agent in its composition with a reasonable expectation of success.  Lei further teaches ([0020]) that its microcapsule composition contains deposition aid such as polyquaternium-6, polyquaternium-22, polyquaternium-39, polyquaternium-47, polyvinylamine, polyethyleneimine and vinylformamide copolymer or a mixture therefore.  Thus, Lei in view of Antir renders obvious instant claims 26 and 27 (for the same reason already discussed above with respect to instant claim 1, Lei’s microcapsule slurry modified by the teachings of Antir (as discussed above) would naturally exhibit 20% or less by volume of the microcapsule slurry, separation of water after storing it for at least 4 weeks at 45oC as instantly recited).       
Claims 1, 3-10, 12-16, 22, 23, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al (US 2013/0337023 A1) in view of Antir et al (US 2017/0283744 A1) (with Zajaczkowski et al (US 9,738,817 B2), which is cited here merely to support the Examiner’s assertion that Lei’s isocyanate monomer DESMODUR is aliphatic polyisocyanate hexamethylenediisocyanate biuret). 
Lei teaches ([0007]-[0008]) forming a polyurea microcapsule composition by preparing an oil phase comprising an active material and a polyisocyanate (e.g., an aliphatic or aromatic polyisocyanate); preparing a surfactant solution; emulsifying the oil phase into the surfactant solution to form a fragrance emulsion; adding a cross-linking agent to the fragrance emulsion to form a capsule slurry; and curing the capsule slurry.  Specifically, in Example 1, Lei teaches polyurea microcapsule which is prepared by the following method: fragrance (active material) is combined with isocyanate monomer DESMODUR (which is aliphatic polyisocyanate hexamethylene diisocyanate biuret as evidenced by Zajaczkowski (see claim 13)) and oil to form an oil phase.  Separately, a solution containing MOWIOL 3-38 (polyvinyl alcohol used as Lei’s surfactant or dispersant – see [0028]-[0030]) is mixed with deionized water to form an aqueous phase.  The oil phase is then emulsified into the aqueous phase under shearing to form the fragrance emulsion.  To the fragrance emulsion, guanidine carbonate (polyfunctional guanidine amine salt used as Lei’s crosslinking agent – see [0008]) is added slowly under constant mixing to form the polyurea microcapsule slurry.  The microcapsule slurry is cured at 75oC.  
Lei teaches the use of thickening agents ([0099]), but without stating which specific thickening agents can be used.  As evidenced by Antir et al ([0006]), it is known in the art that using a thickening agent (or a suspending agent) helps suspending microcapsules so as to prevent them from sedimenting or floating on the surface of a liquid composition.  Among the example for such thickening agent or suspending agent, Antir ([0041]) teach Aculyn 33 (instant alkaline soluble anionic acrylic polymer emulsion (ASE) that contains a copolymer of acrylic acid and acrylate).  Since Lei already teaches the use of thickening agents (but without teaching which specific thickening agents can be used), it would have been obvious to one skilled in the art to use Aculyn 33 for Lei’s polyurea microcapsule composition (polyurea microcapsule slurry) with a reasonable expectation of successfully suspending Lei’s microcapsules and preventing them from sedimenting or floating on the surface of the microcapsule composition (polyurea microcapsule slurry).  Thus, Lei in view of Antir teaches or renders obvious instant microcapsule composition comprising a microcapsule suspended in an aqueous phase and a viscosity control agent (Aculyn 33), which is an alkaline soluble anionic acrylic polymer emulsion containing a copolymer of acrylic acid and acrylate.  
With respect to instant limitation of 0.5-1.5 wt.% of the viscosity control agent, Lei is silent as to the amount of its thickening agent.  Antir teaches ([0010]) that the Aculyn 33 (as a thickening agent) can be used in the amount of 0.05-2 wt.%, which translates to 0.014-0.56 wt.% for the copolymer of acrylic acid and acrylate.  Such range overlaps with instant range 0.5-1.5 wt.% of claim 1, as well as instant ranges of claims 15 and 16, thus rendering instant ranges prima facie obvious. In re Wertheim, supra.
With respect to instant limitation “the microcapsule composition has a viscosity of 3000 cP or less when measured with a viscometer at a shear rate of 21 s-1”, Lei is silent as to the viscosity of its microcapsule composition.  However, present specification (see pg.9, lines 6-9) states that the amount of the viscosity control agent can be any desired amount to obtain the desired viscosity of the composition and that the amount can be 0.01-20 wt.% (or 0.1-10%, 0.2-8%, 0.2-5%, 0.28-1.4% or 0.021-0.045%) based on the weight of instant composition.  Antir teaches ([0039]) that the thickening agent (such as Aculyn 33) can preferably be used in the amount of 0.05-2 wt.% wt.%.  Since this amount either lies within or overlaps with instant ranges for the amount of viscosity control agent as discussed above, it is the Examiner’s position that when using 0.05-2 wt.% of Aculyn 33  in Lei’s microcapsule composition, the viscosity of Lei’s microcapsule composition would naturally fall within or at least overlap with instant range of claim 1 (3000 cP or less) as well as with instant ranges of claims 22 and 23 (2500 cP or less and 2000 cP or less, respectively). 
With respect to instant limitation as to the microcapsule composition that is stable for at least 4 weeks at 45oC, although Lei or Antir does not expressly teach such limitation, as already discussed above, Lei in view of Antir teaches or renders obvious the use of instant viscosity control agent (Aculyn 33) in the amount of 0.05-2 wt.% (which either lies within or overlaps with instant ranges for the amount of viscosity control agent as taught in present specification), thus rendering obvious instant viscosity ranges.  Therefore, it is the Examiner’s position that Lei’s microcapsule composition containing 0.05-2 wt.% of instant viscosity control agent (Aculyn 33) (as modified by Antir’s teaching) would naturally meet instant stability limitation based on what applicant state in present specification: “[t]his invention is based on the discovery that certain viscosity control agents can stabilize microcapsule compositions” (pg.1, lines 22-23); “[t]he microcapsule compositions are stabilized by a viscosity control agent for at least 4 weeks . . . when being stored at . . .45oC” (pg.5, lines 10-12); and “[t]he microcapsule is considered stable if it . . . has a viscosity of 3000 cP or less (e.g., 2500 cP or less and 2000 cP or less)” (pg.5, lines 15-17). 
With respect to instant limitation “wherein said microcapsule composition is not a consumer product”, the Examiner broadly and reasonably interprets instant limitation as being directed to recitation of intended use of instantly claimed microcapsule composition (i.e., applicant is basically stating that instant microcapsule composition is not being used as a consumer product).  Instant limitation describes a purpose (or function) of the microcapsule composition that is being claimed.  Such limitation does not provide any additional structural or compositional definition to the microcapsule composition already recited.  Thus, the limitation is not given any patentable weight.  Besides, Lei’s microcapsule composition is not a consumer product.  
Therefore, Lei in view of Antir renders obvious instant claims 1, 3, 15, 16, 22 and 23.
With respect to instant claims 4-8, as discussed above, Lei’s polyurea is produced from DESMODUR (aliphatic polyisocyanate hexamethylene diisocyanate biuret) and guanidine carbonate (polyfunctional guanidine amine salt).  Although Lei does not explicitly teach that its polyurea is formed in the presence of instant dispersants, alkylnaphthalenesulfonate formaldehyde condensate and polyvinylpyrrolidone, instant limitation “the polyurea is a reaction product of a polyfunctional isocyanate and a polyfunctional amine in the presence of an alkylnaphthalenesulfonate formaldehyde condensate and polyvinylpyrrolidone” is written in product-by-process claim language.  Thus, Lei’s polyurea which is produced from DESMODUR (instant polyfunctional isocyanate) and guanidine carbonate (instant polyfunctional amine) still teaches instant polyurea, which is a reaction product of a polyfunctional isocyanate and a polyfunctional amine in the presence of an alkylnaphthalenesulfonate formaldehyde condensate and polyvinylpyrrolidone. See MPEP 2113.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Thus, Lei in view of Antir renders obvious instant claims 4-8. 
With respect to instant claims 9 and 10, as discussed above, in Lei’s Example 1, the polyurea microcapsule is prepared by combining fragrance (active material) with polyisocyanate, DESMODUR (aliphatic polyisocyanate hexamethylene diisocyanate biuret) and oil to form an oil phase.  Lei also teaches ([0014]-[0015]) that as the alternative to the aliphatic polyisocyanate (such as DESMODUR), an aromatic polyisocyanate, such as trimethylol propane-adduct of toluene diisocyanate or trimethylol propane-adduct of xylene diisocyanate, can also be used.  Thus, Lei in view of Antir renders obvious instant claims 9 and 10. 
With respect to instant claim 12, Lei teaches ([0070]-[0071]) the use of deposition aids such as polyquaternium-4, polyquaternium-10 and polyquaternium-24 in its polyurea microcapsule composition.  Thus, Lei in view of Antir renders obvious instant claim 12.
With respect to instant claim 13, Lei teaches ([0099]) that its microcapsule composition may additionally include a variety of components such as perfumes.  It would have been obvious to one skilled in the art to additionally include free perfumes in Lei’s microcapsule composition with a reasonable expectation of success.  Thus, Lei in view of Antir renders obvious instant claim 13.   
With respect to instant claim 14, as discussed above, in Example 1, Lei teaches polyurea microcapsule and does not teach instant melamine-formaldehyde polymer as the shell material of its microcapsule.  However, as evidenced by Antir ([0053]), it is known in the art that polyurea and melamine crosslinked with formaldehyde are equivalently or interchangeability used as shell materials for microcapsules.  It would have been obvious to one skilled in the art to use melamine crosslinked with formaldehyde as the shell material for Lei’s microcapsule with a reasonable expectation of success.  Thus, Lei in view of Antir renders obvious instant claim 14.
With respect to instant claims 26 and 27, as already discussed above, Lei’s Example 1 teaches formation of polyurea microcapsule slurry composed of polyurea microcapsules suspended in an aqueous phase containing polyvinyl alcohol (as a dispersant) and fragrance (as an active material).  With respect to instant viscosity control agent which is an alkaline soluble anionic acrylic polymer emulsion added prior to consumer product formulation and contains a copolymer of acrylic acid and acrylate, as already discussed above, although Lei teaches the use of thickening agents, Lei does not name specific thickening agents that can be used in its invention.  However, as evidenced by Antir ([0006]), it is already known in the art to use a thickening agent (or a suspending agent) in order to help suspending microcapsules so as to prevent them from sedimenting or floating on the surface of a liquid composition, and among the example for such thickening agent or suspending agent, Antir ([0041]) teaches Aculyn 33 (instant viscosity control agent).  Since Lei already teaches the use of thickening agents, it would have been obvious to one skilled in the art to use Aculyn 33 for Lei’s polyurea microcapsule slurry so as to help suspending Lei’s microcapsules in solution without sedimenting or floating on the surface of the solution. Lei further teaches ([0070]-[0071]) the use of deposition aids such as polyquaternium-4, polyquaternium-10 and polyquaternium-24 in its polyurea microcapsule composition.   Thus, Lei in view of Antir renders obvious instant claims 26 and 27 (for the same reason already discussed above with respect to instant claim 1, Lei’s microcapsule slurry modified by the teaching of Antir (as discussed above) would naturally exhibit 20% or less by volume of the microcapsule slurry, separation of water after storing it for at least 4 weeks at 45oC as instantly recited).       
Response to Arguments
The Examiner notes that most of applicant’s argument is the same as the argument presented in the REMARKS filed on May 23, 2022.  The Examiner already answered such argument in her Final Office Action mailed on August 31, 2022.  The Examiner will address applicant’s new argument in the following:
Applicant traverse instant rejections by stating that the amended claim 1 now specifies that instant microcapsule composition is not a consumer product.  However, as already addressed above, instant limitation “wherein said microcapsule composition is not a consumer product” is directed to recitation of intended use of instantly claimed microcapsule composition (i.e., applicant is basically stating that instant microcapsule composition is not used as a consumer product).  Instant limitation describes a purpose (or function) of the microcapsule composition that is being claimed.  Such limitation does not provide any additional structural or compositional definition to the microcapsule composition already recited, and thus, the limitation is not given any patentable weight.  Other than such limitation, the prior arts cited above already teach (or renders obvious) (as explained above in detail) instant microcapsule composition comprising a microcapsule suspended in an aqueous phase and instant viscosity control agent containing instant copolymer of acrylic acid and acrylate (Aculyn 33) in the amount that falls within or overlaps with instant range 0.5-1.5 wt.%.  Furthermore, the Examiner already established above that those cited prior arts teach instant limitation as to the viscosity range as well as instant limitation as to the stability. 
Applicant also traverse instant rejections stating that the amended claims 1 and 26 now specify that the amount of viscosity control agent is between 0.5 and 1.5 wt% and arguing that Lei I in view of Antir and Lei II in view of Antir do not teach such amount for the viscosity control agent.  The Examiner believes that applicant’s such argument is already answered above.
For the reasons stated above, instant 103 rejections still stand.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        December 3, 2022